J-A24023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.D.M., A              :   IN THE SUPERIOR COURT OF
    MINOR CHILD                                :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.A.L.G.                        :
                                               :
                                               :
                                               :
                                               :   No. 356 WDA 2020

                Appeal from the Order Entered January 31, 2020
      In the Court of Common Pleas of Elk County Orphans' Court at No(s):
                                O.C. 4 of 2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED DECEMBER 03, 2020

        R.A.L.G. (“Mother”) appeals from the order terminating her parental

rights to her minor child, C.D.M. (“Child”). Mother’s attorney has filed an

Anders1 brief and motion to withdraw; Mother has not submitted a response.

We grant counsel’s request and affirm the termination order.

        Elk County Children and Youth Services (“CYS”) filed a petition on

January 25, 2018, seeking involuntary termination of Mother’s parental rights

to Child. CYS alleged grounds for termination under 23 Pa.C.S.A. §§

2511(a)(1), (a)(2), (a)(5), and (a)(8). The court held a hearing on the petition

in April 2019.

        Prior to the start of the involuntary termination hearing, Mother

expressed willingness to execute a consent to adoption. See 23 Pa.C.S.A. §

____________________________________________


1   Anders v. California, 386 U.S. 738 (1967).
J-A24023-20



2504. However, the parties agreed to proceed with the hearing, so long as the

court held any decision on involuntary termination in abeyance for 30 days,

the period in which a parent may withdraw a consent to adoption. See N.T.,

4/10/19, at 7-8; see also 23 Pa.C.S.A. § 2711(d). The court agreed to do so.

N.T. at 8, 15-16, 27.

      The parties stipulated that CYS had served Mother with the petition and

that she had received proper notice of the hearing. Id. at 5-6. They also

stipulated to the qualifications of Dr. Allen H. Ryen as an expert in child

psychology, as well as to the admission of Dr. Ryen’s March 2017 and February

2018 bonding assessment reports and of the transcript of his testimony from

an April 2018 goal change hearing. See id. at 5. Dr. Ryen’s reports and

testimony were to the effect that Child was bonding to foster parents and his

bond with Mother was “weak and insecure” and not “positive or nurturing,”

and Dr. Ryen “argued strongly for termination of parental rights.” Findings of

Fact and Conclusions of Law, filed 1/31/20, at 9 (unpaginated), ¶¶ 16-18. The

court also took judicial notice of documents filed in the corresponding

dependency case, and it heard the testimony of a CYS caseworker and one

foster parent.

      After CYS finished presenting evidence supporting the involuntary

termination of Mother’s parental rights, the court colloquied Mother about her

consent to adoption. Mother stated she understood her consent would waive

her rights to require CYS to prove its termination petition by clear and

convincing evidence, cross-examine witnesses against her, and present her

                                    -2-
J-A24023-20



own evidence. N.T. at 20-21. The court asked if she had anything to add.

Mother stated that she was consenting to adoption because it was best for

Child, and so that an involuntary termination of her parental rights to Child

would not count against her in future dependency proceedings for another

child. Id. at 22; see also 42 Pa.C.S.A. § 6302 (defining “Aggravated

circumstances” for purposes of Juvenile Act as including involuntary

termination of parental rights). At the conclusion of the hearing, Mother

executed a consent to adoption.

       CYS then sought confirmation of the consent to adoption, and on June

7, 2019, Mother filed a Revocation of Consent to Termination of Parental

Rights, alleging duress.2 CYS then asked the court to rule on the termination

petition, and in January 2020, the court granted the petition and involuntarily

terminated Mother’s parental rights to Child. This timely appeal followed.

       As noted above, Mother’s counsel has filed an Anders brief and motion

to withdraw, and we must address the facial sufficiency of both filings before

turning to the merits of the appeal. Commonwealth v. Goodwin, 928 A.2d

287, 290 (Pa.Super. 2007) (en banc). In an Anders brief, counsel must (1)


____________________________________________


2 See 23 Pa.C.S.A. § 2711(c)(3)(i)(A) (“Notwithstanding paragraph (1), . . .
[a]n individual who executed a consent to an adoption may challenge the
validity of the consent only by filing a petition alleging fraud or duress within
the earlier of the following time frames: (A) Sixty days after the birth of the
child or the execution of the consent, whichever occurs later[;] (B) Thirty days
after the entry of the adoption decree”). But see 23 Pa.C.S.A. § 2711(c)(1)(ii)
(“For a consent to an adoption executed by a birth mother, the consent is
irrevocable more than 30 days after the execution of the consent”).

                                           -3-
J-A24023-20



summarize the procedural history and facts of the case, with citations to the

record; (2) refer to anything in the record that arguably supports the appeal;

(3) set forth counsel’s conclusion that the appeal is frivolous; (4) set forth

counsel’s reasons for so concluding. Commonwealth v. Santiago, 978 A.2d

349, 361 (Pa. 2009). Counsel’s request to withdraw must also state that

counsel has examined the record and determined the appeal would be

frivolous. Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super.

2013) (en banc). Counsel must furnish a copy of the Anders brief to the

appellant, and advise the appellant that he or she has the right to retain other

counsel or proceed pro se. Id.

      Counsel has met the foregoing requirements. We will therefore conduct

our own review of the record to determine whether the appeal is wholly

frivolous before passing on counsel’s request to withdraw. Santiago, 978 A.2d

at 355 n.5.

      In the Anders brief, counsel identifies the following issues:

      1.      Whether the [t]rial [c]ourt erred as a matter of law or
              committed an abuse of discretion when it terminated
              [M]other’s parental rights without having conducted a
              complete hearing on the matter?

      2.      Whether the [t]rial [c]ourt erred as a matter of law or
              committed an abuse of discretion when it terminated
              mother’s parental rights . . . when termination is not
              supported by the evidence?

Anders Br. at 6.




                                     -4-
J-A24023-20



      When reviewing the involuntary termination of parental rights, we

accept the factual findings and credibility determinations of the trial court so

long as the record supports them. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

We review the trial court’s termination decision for an error of law or abuse of

discretion. In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018). We

will not reverse without a “demonstration of manifest unreasonableness,

partiality, prejudice, bias, or ill-will.” In re Adoption of S.P., 47 A.3d 817,

826 (Pa. 2012).

                               I. Due Process

      Counsel first raises whether Mother received due process at the

involuntary termination hearing. He states that the CYS caseworker did not

testify that she believed it was in Child’s best interest to terminate

involuntarily Mother’s parental rights. Counsel also questions whether Mother

“fully appreciate[d]” that the hearing was proceeding based on stipulations,

because, at the time, Mother was intending to consent to Child’s adoption.

Anders Br. at 16.

      Due process requires adequate notice, an opportunity to be heard, and

the chance to defend oneself in an impartial tribunal having jurisdiction over

the matter. In re J.N.F., 887 A.2d 775, 781 (Pa.Super. 2005). It also puts

the burden on the party seeking termination of parental rights to prove by

clear and convincing evidence that the parent can no longer perform parental

duties and thus are not entitled to parental rights. See In re D.C.D., 105 A.3d

662, 676-77 (Pa. 2014); In re A.M.B., 812 A.2d 659, 670 (Pa.Super. 2002).

                                     -5-
J-A24023-20



In addition, the Adoption Act incorporates the clear-and-convincing evidence

standard and “the statutory construct requires specific determinations by the

trial court regarding the proper placement and permanency goals of the

children at each step of the process.” In re D.C.D., 105 A.3d at 676.3 If the

clear-and-convincing evidence standard is met, a court may proceed with

involuntary termination in the face of a parent’s stated intent to consent to

adoption or voluntarily relinquish their parental rights. In re A.M.B., 812 A.2d

at 670-73, 675.

       Our review of the record reveals no basis on which to argue that Mother

did not receive the protections due to her. Furthermore, regardless of the

caseworker’s testimony, the parties stipulated to the admission of Dr. Ryen’s

prior testimony and bonding assessment reports. We agree with counsel that

this issue is frivolous.

                            II. Sufficiency of Evidence

       Counsel next raises the sufficiency of the evidence. Counsel states the

trial court should not have considered evidence post-dating January 25, 2018,

the date CYS filed the petition. Counsel also questions whether the court

properly considered evidence post-dating the termination petition, as CYS’s

petition did not specifically reference the January 25, 2018 permanency review
____________________________________________


3 See also A.M.B. at 670 (reviewing due process protections afforded to
parents preceding involuntary termination hearing, including “extensive legal
and social work, child welfare and court resources and time . . . [, f]iling of
dependency petitions, hearings in juvenile court, adjudication of the adoptees
as dependent children, . . . dispositional hearings, permanency hearings,
[and] involuntary termination petitions”) (footnotes omitted).

                                           -6-
J-A24023-20



order. Counsel also raises whether the trial court erred in relying on the

findings of prior judges in the case.

      We find this issue to be frivolous as well. By way of background, the

Adoption Act provides that a court “must engage in a bifurcated process prior

to terminating parental rights.” In re L.M., 923 A.2d 505, 511 (Pa.Super.

2007). First, the court must focus on the conduct of the parent and determine

whether there is “clear and clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. Clear and convincing evidence is evidence “that is so clear,

direct, weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitation, of the truth of the precise facts in issue.” In re

Adoption of K.C., 199 A.3d at 473 (citation omitted). A reviewing court need

only affirm the trial court’s decision as to any one subsection of Section

2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

      The trial court must then shift its focus to the child, and determine “the

needs and welfare of the child under the standard of best interests of the

child.” In re L.M., 923 A.2d at 511 (citing Section 2511(b)). “One major

aspect of the needs and welfare analysis concerns the nature and status of

the emotional bond between parent and child, with close attention paid to the

effect on the child of permanently severing any such bond.” Id. The court

must consider whether severing the bond “would destroy an existing,

necessary and beneficial relationship.” In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011) (citation omitted). The court must also consider any bond

                                        -7-
J-A24023-20



between the child and pre-adoptive foster parents. In re T.S.M., 71 A.3d at

268.

        When entertaining a termination petition “pursuant to subsection (a)(1),

(6) or (8), the court shall not consider any efforts by the parent to remedy

the conditions described therein which are first initiated subsequent to the

giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

        Here, CYS alleged grounds for termination under 23 Pa.C.S.A. §§

2511(a)(1), (a)(2), (a)(5), and (a)(8).4 The court found CYS presented clear

____________________________________________


4   Those subsections provide:
        (1) The parent by conduct continuing for a period of at least six
        months immediately preceding the filing of the petition either has
        evidenced a settled purpose of relinquishing parental claim to a
        child or has refused or failed to perform parental duties.
        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical or
        mental well-being and the conditions and causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied by the
        parent.

                                          ***
        (5) The child has been removed from the care of the parent by
        the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which led to the
        removal or placement of the child within a reasonable period of
        time and termination of the parental rights would best serve the
        needs and welfare of the child.



                                           -8-
J-A24023-20



and convincing evidence of grounds for termination under each of those

subsections. See Findings of Fact and Conclusions of Law at ¶¶ 35-38.

However, the termination order only expounded upon the basis for termination

under 2511(a)(8). Id. at ¶¶ 44-47. Under that subsection, CYS was required

to show that 12 months have passed since Child was removed from Mother;

“the conditions which led to the removal . . . continue to exist”; and

“termination of parental rights would best serve the needs and welfare of the

child.” 23 Pa.C.S.A. § 2511(a)(8).

       The court first found that more than 12 months had elapsed since Child’s

removal. Findings of Fact and Conclusions of Law at ¶ 46. Next, the court

found that the conditions that led to Child’s removal continued to exist. The

court found, “Mother has not made any continual or constant progress; to the

contrary, [M]other has stagnated throughout all prior review periods at a

minimal progress level. This has led to a failure on Mother’s part to alleviate

the circumstances which led to the Child’s placement[.]” Id. at ¶ 23. The court

also stated, “Although [M]other complied with some aspects of her family


____________________________________________



                                          ***
       (8) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency, 12
       months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement
       of the child continue to exist and termination of parental rights
       would best serve the needs and welfare of the child.
23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8).

                                           -9-
J-A24023-20



service plan, evidence established that the conditions that led to the [C]hild’s

removal, including lack of parenting skills and sporadic compliance with her

mental health issues, had not been corrected when the termination petition

was filed[.]” Id. at ¶ 47.

      Finally, the court found that termination would best advance “[t]he

developmental, physical, and emotional needs and welfare of the Child.” Id.

at ¶ 28, 39. The court reviewed Dr. Ryen’s bonding assessments and

testimony, and observed that Dr. Ryen had concluded Mother’s interactions

with Child reflected a “decaying relationship which was unhealthy to begin

with.” Id. at ¶ 17. The court similarly found that terminating Mother’s parental

rights to Child would be in Child’s best interests under subsection 2511(b).

Id. at ¶ 29, 40. The court found “there is no evidence that a secure or primary

bond exists between the Child and [Mother],” but that Child “has a secure

bond with the foster parents, which . . . should, in the Child’s best interest,

not be severed.” Id. at ¶ 42.

      The record provides no reasonable basis on which to challenge the

court’s conclusion that there was clear and convincing evidence to support

termination under subsections 2511(a)(8) and (b). A claim that the court

improperly considered evidence post-dating the filing of the petition lacks

foundation. As discussed above, that limitation only bars the court from

considering remedial efforts a parent makes after the filing of the petition.

Here, as the trial court noted, subsection 2511(a)(8) only requires the court

to determine whether the conditions which led to Child’s removal continue to

                                     - 10 -
J-A24023-20



exist. It does not entail any analysis of the parent’s efforts in alleviating those

conditions, and does not bar consideration of evidence accruing after the filing

of the petition when determining whether the conditions persist. Even if the

statute did contain such a bar, the court here specified that Mother’s mental

health issues “had not been corrected when the termination petition was

filed[.]” Id. at ¶¶ 44-45, 47 (emphasis added).

      Nor is there any reasonable basis on which to argue that the court erred

in considering the dependency orders. The court’s taking of judicial notice was

proper and Mother did not object to its doing so at the termination hearing.

Furthermore, the court’s decision was supported by Dr. Ryen’s bonding

assessments and testimony, and the testimony of the caseworker and foster

parent at the termination hearing. Having found the issues counsel flagged

wholly frivolous, and having discovered no non-frivolous issues, we grant

counsel leave to withdraw and affirm the order of the trial court.

     Order affirmed. Application to withdraw granted.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2020




                                      - 11 -